Exhibit 10.4

SUBORDINATION AND STANDSTILL AGREEMENT
 
THIS SUBORDINATION AND STANDSTILL AGREEMENT (this “Agreement”) is made as of
October 14, 2009, by and between PROFICIO BANK, a Utah corporation (“Lender”),
and the Bruce R. Robinson Trust under agreement dated March 27, 2006, Jon Brock,
an individual, Robert C. Bellemare, an individual, and Knox Lawrence
International, LLC, a Delaware limited liability company (each, a “Junior
Creditor” and together the “Junior Creditors”).
 
RECITALS
 
A.  
UTILIPOINT INTERNATIONAL, INC., a New Mexico corporation (“Utilipoint”), has
executed senior subordinated debentures (the “Subordinate Notes”) to the Junior
Creditors in the aggregate original principal amount of FIVE HUNDRED NINETY-ONE
THOUSAND NINE HUNDRED EIGHTEEN DOLLARS AND NO/100 ($591,918.00) (the
“Subordinate Loans”).

 
B.  
Utilipoint has executed the Secured Revolving Promissory Note dated as of
October 14, 2009 (the “First Note”) in the aggregate principal amount of
$500,000.00 in favor of Lender, payable with interest and upon the terms and
conditions described therein and in that certain Revolving Loan Agreement dated
as of October 14, 2009 (the “Credit Agreement”), evidencing that certain secured
loan (collectively, the “First Loan”).  The First Note is secured by, among
other things, the Security Agreement dated October 14, 2009, and other documents
and instruments securing the repayment of the First Loan (as such Security
Agreement and other documents and instruments may be hereafter amended,
extended, restated, supplemented, consolidated, renewed or otherwise modified or
replaced from time to time, the “First Security Instruments”) covering the
personal property described therein (the “First Loan Collateral”).  Capitalized
terms used herein but not defined shall have the meanings given such terms in
the Credit Agreement.

 
C.  
Lender is unwilling to consent to the Subordinate Loans unless the rights of
Junior Creditors under the Subordinate Loan Documents (as hereinafter defined)
are, among other things, limited such that, except as may be expressly otherwise
provided in this Agreement, (i) Junior Creditors can take no action against
Utilipoint while any portion of the First Loan remains unpaid, (ii) Junior
Creditors can take no action to delay any refinance, foreclosure or collection
of the First Loan, and (iii) Lender will control the disposition of Junior
Creditor’s claims against Utilipoint in the event of Utilipoint’s bankruptcy or
debtor reorganization proceedings.

 
D.  
Lender and Junior Creditors have agreed that the Subordinate Loan Documents are
to be subordinated such that, among other things, they will provide no rights to
Junior Creditors against Utilipoint or the Subordinate Loan Collateral until
such time as Utilipoint owns the First Loan Collateral free and clear of the
First Security Instruments and the First Loan has been repaid in full.

 
E.  
In consideration of Lender’s consent to the Subordinate Loan and the Subordinate
Security Instruments, Junior Creditors are willing to execute and deliver this
Agreement.

 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the mutual benefits accruing to the parties
hereto and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is hereby declared, understood and agreed as
follows:
 
1. DEFINITIONS.
 
(a)  
“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time, any successor statute thereto, and any rules promulgated pursuant thereto.

 
(b)  
“Enforcement Action” means the commencement of any enforcement action against,
or the taking of possession or control of, or the exercise of any remedies with
respect to Utilipoint.

 
(c)  
“First Loan Collateral” means all of the real, personal and other property (i)
encumbered by the First Loan Documents, or (ii) securing the First Loan, and all
of Utilipoint’s right, title and interest in and to such property, whether
existing or acquired in the future, and all security interests, liens, claims,
pledges, assignments, conveyances, endorsements and guaranties of whatever
nature securing the First Loan and all products and proceeds of the foregoing.

 
(d)  
“First Loan Documents” means the Credit Agreement, First Note and First Loan
Security Instruments and any other document, agreement or instrument now or
hereafter executed and delivered by or on behalf of Lender or Utilipoint in
connection with the First Loan, including, without limitation, any document,
agreement or instrument hereafter executed and delivered by or on behalf of
Lender or Utilipoint in connection with any refinancing or replacement of the
First Loan, as any of the same may be from time to time amended, extended,
restated, replaced, supplemented, increased, consolidated, decreased, renewed or
otherwise modified.

 
(e)  
“Subordinate Loan Collateral” means all of the real, personal and other property
(i) encumbered by the Subordinate Notes or (ii) securing the Subordinate Notes,
and all of Utilipoint’s right, title and interest in and to such property,
whether existing or acquired in the future, and all security interests, liens,
claims, pledges, assignments, conveyances, endorsements and guaranties of
whatever nature securing the Subordinate Notes and all products and proceeds of
the foregoing.

 
(f)  
“Subordinate Loan Documents” means the Subordinate Notes and any other document,
agreement or instrument now or hereafter executed and delivered by or on behalf
of Utilipoint in connection with the Subordinate Loans, as any of the same may
(subject to the terms and conditions of this Agreement) be from time to time
amended, extended, restated, replaced, supplemented, consolidated, renewed or
otherwise modified (but in no event increased).

 
2. EFFECTIVENESS OF AGREEMENT.This Agreement shall be effective immediately upon
the execution hereof by the parties hereto and shall remain in effect for only
so long as both the First Loan and the Subordinate Notes remain outstanding.
 
2

--------------------------------------------------------------------------------


 
3. SUBORDINATION.
 
(a)  
Notwithstanding anything to the contrary whatsoever contained in any of the
Subordinate Loan Documents or any other document or agreement related or
pertaining to the Subordinate Loans, the Subordinate Loan Documents, as well as
any or all of Junior Creditors’ rights and remedies under the Subordinate Loans
Documents and in and to the Subordinate Loan Collateral, are hereby expressly
made subject and subordinate in all respects to the First Loan, any future
advances by Lender pursuant to modifications of the First Loan or to protect the
First Loan Collateral or Lender’s lien thereon or rights thereto, and to all of
Lender’s rights and remedies under the First Loan Documents and in and to the
First Loan Collateral and to all of the terms and conditions of the First Loan
Documents.  Junior Creditors hereby agree that they will not, without Lender’s
express prior written consent, which consent shall be granted or withheld at the
sole discretion of Lender, except as otherwise permitted pursuant to this
Agreement, accept any payments on account of the Subordinate Notes, until such
time as the First Loan and the First Loan Documents have been satisfied in full,
as reasonably determined by Lender.

 
(b)  
Notwithstanding the foregoing subsection (a), provided there has been no Event
of Default under the First Loan Documents or no event has occurred which with
notice or the passage of time, or both, would become an Event of Default under
the First Loan Documents, Junior Creditors shall be permitted to accept
scheduled payments of interest under the Subordinate Loan Documents to the
extent provided in the Subordinate Loan Documents, and, after the public
offering of the capital stock of Midas Medici Group Holdings, Inc., a Delaware
corporation, shall be permitted to accept payments of principal.

 
Junior Creditors agree that their right to accept interest and principal
payments under the Subordinate Notes shall immediately terminate upon Junior
Creditors’ receipt of written notice from Lender of the occurrence of an Event
of Default or the happening of an event which with notice or the passage of
time, or both, would become an Event of Default under the First Loan Documents.
 
(c)  
In addition, in furtherance of and without limiting the foregoing, Junior
Creditors agree that:

 
(i) Junior Creditors have no interest in the First Loan Collateral other than
their security interests granted in the Subordinate Security Instruments;
 
(ii) Junior Creditors do hereby expressly consent to and authorize, at the
option of Lender, the release of all or any portion of the First Loan Collateral
from the lien of the First Security Instruments, and hereby waive any equitable
rights Junior Creditors might have, as a result of any refinancing of the First
Loan or any release of all or any portion of the First Loan Collateral by Lender
under the First Security Instruments, to require that Lender marshal the First
Loan Collateral in favor of Junior Creditors and further, in the event of any
foreclosure or collection action, Junior Creditors hereby expressly consent to
and authorize, at the option of Lender, the sale, whether separately or
together, of all or any portion of the First Loan Collateral;
 
3

--------------------------------------------------------------------------------


 
(iii) All rights of Junior Creditors under the Subordinate Loan Documents and in
and to the Subordinate Loan Collateral shall be expressly subject and
subordinate to the rights of Lender in and to the First Loan Collateral and the
proceeds thereof (including, without limitation, all obligations in the Credit
Agreement, insurance proceeds and condemnation awards), and to any expenses
incurred under the First Security Instruments or any of the other First Loan
Documents;
 
(iv) Junior Creditors hereby expressly consent to and authorize, at the option
of Lender, the amendment, extension, restatement, refinancing, supplementing,
renewal, consolidation or other modification or replacement, in whole or in
part, of all or any part of the First Loan Documents, including, without
limitation, amendments or modifications increasing or decreasing the stated
principal amount of the First Notes, making protective advances, increasing or
decreasing the interest rate payable under the First Notes or altering any other
payment terms under the First Notes.
 
(v) If Junior Creditors shall acquire by indemnification, subrogation or
otherwise, any lien, estate, right or other interest in any of the First Loan
Collateral, that lien, estate, right or other interest shall be subordinate to
the First Security Instruments and other First Loan Documents as provided
herein;
 
(vi) Junior Creditors hereby agree that Junior Creditors shall not agree to (i)
any increases in the principal amount of the Subordinate Notes or (ii) any
further advances of money to or for the benefit of Utilipoint or evidenced by
the Subordinate Loan Documents, unless expressly permitted by Lender;
 
(vii) In no event shall any of the Subordinate Loan Documents be modified,
amended, supplemented, replaced, restated, substituted for or otherwise altered
in any respect without the prior written consent of Lender in each instance,
which consent shall not be unreasonably withheld, and any such action taken
without such consent of Lender shall be of no force or effect.
 
(viii) If any payment or distribution or security of any character (whether in
cash, securities, or other property) shall be received by a Junior Creditor out
of or in connection with the First Loan Collateral in contravention of the terms
of this Agreement before all of the First Loan shall have been paid in full,
unless otherwise approved by Lender, such payment, distribution or security
shall not be commingled with any asset of such Junior Creditor, shall be held in
trust for the benefit of, and shall promptly be paid over or delivered and
transferred to, Lender, for application to the payment of the First Loan
remaining unpaid, until all of the First Loan shall have been paid in full, and
Lender shall be entitled to specifically enforce the obligations of Junior
Creditors set forth in this section and Junior Creditors hereby grant Lender a
security interest in the Subordinate Loan Documents to secure the obligations of
Junior Creditors in this section; and
 
4

--------------------------------------------------------------------------------


 
(ix) Junior Creditors shall be bound by any written consents or waivers made by
Lender under the First Loan Documents, and Junior Creditors hereby waive any and
all rights of consent or approval with regard to any matters covered by or under
the terms of the First Loan Documents.
 
4.  
CERTAIN ACTIONS REGARDING SUBORDINATE LOANS.Until such time as the First Loan
shall have been paid in full, together with any and all other amounts which
shall be due and payable under the terms of the First Loan Documents, the First
Loan Collateral shall be owned by Utilipoint free and clear of the First
Security Instruments, and Junior Creditors shall not take any of the following
actions with respect to the Subordinate Notes without the prior written consent
of Lender and subject to Lender’s rights of priority:

 
(a)  
Declare a default under the Subordinate Loan Documents, accelerate all or any
portion of the Subordinate Notes or exercise any of their remedies (including,
without limitation, any Enforcement Action) thereunder;

 
(b)  
Commence any legal proceedings against Utilipoint or commence any Enforcement
Action;

 
(c)  
Consent to any amendment, extension, restatement, replacement, supplement,
increase, consolidation or renewal of the Subordinate Loan Documents; or

 
(d)  
Commence or consent to any bankruptcy, insolvency, reorganization or similar
proceeding by or against Utilipoint.

 
Except as otherwise expressly provided in this Agreement, any consent required
of Lender in this Agreement may be given or withheld in the sole and unfettered
discretion of Lender.  Junior Creditors shall have no rights to any proceeds of
a refinancing, including without limitation, any securitized or related
financing or refinancing, in which rights under the First Loan Documents are
sold or transferred or the First Loan is replaced until such time as the entire
indebtedness evidenced or secured by the First Loan Documents and all other
amounts evidenced or secured by the First Loan Documents have been paid in full.
 
5. BANKRUPTCY ISSUES.
 
(a)  
This Agreement shall be applicable and enforceable both before and after the
commencement, whether voluntary or involuntary, of any case by or against
Utilipoint under the Bankruptcy Code and all references herein to Utilipoint
shall be deemed to apply to Utilipoint as a debtor-in-possession and to any
trustee in bankruptcy for the estate of Utilipoint.

 
(b)  
In the event Lender is required under any bankruptcy or other law to return to
Utilipoint, the estate in bankruptcy thereof, any third party or any trustee,
receiver or other similar representative of Utilipoint any payment or
distribution of assets, whether in cash, property or securities, including,
without limitation, any First Loan Collateral or any proceeds of the First Loan
Collateral previously received by Lender on account of the First Security
Instruments (a “Reinstatement Distribution”), then to the maximum extent
permitted by applicable law, this Agreement shall be reinstated with respect to
any such Reinstatement Distribution.  Lender shall not be required to contest
its obligation to return such Reinstatement Distribution.

 
5

--------------------------------------------------------------------------------


 
(c)  
Except for (i) the exercise of rights and remedies for specific performance or
equitable relief to compel Utilipoint to comply with any non-payment obligations
under the Subordinate Loan Documents, or (ii) any suit or action initiated or
maintained by Junior Creditors within thirty (30) days of the expiration of, and
solely to the extent such suit or action is necessary to prevent the running of,
any applicable statute of limitations or other similar permanent restriction on
claims, Junior Creditors hereby agree that Junior Creditors shall not make any
election, give any consent, file any motion or take any other action in any case
by or against Utilipoint under the Bankruptcy Code (each, a “Bankruptcy Action”)
without the prior written consent of Lender.  Without limiting the immediately
preceding sentence, and solely as a means of clarifying the foregoing, except as
otherwise provided above in this Section 5(c), in no event shall Junior
Creditors be permitted to take any Bankruptcy Action in connection with the
Subordinate Loans and/or the Subordinate Loan Documents until the First Loan has
been repaid in full.

 
6.  
FURTHER ASSURANCES.  Junior Creditors hereby agree that, within three (3)
business days after written request by Lender, Junior Creditors shall do,
execute, acknowledge and deliver all and every such further acts, deeds,
conveyances and instruments as Lender may reasonably request in connection with
the rights granted to Lender hereunder and in order to evidence the foregoing
agreements, including, but not limited to, the execution and delivery of
documents to confirm the foregoing agreements upon and with respect to any
refinancing or replacement of the First Loan or the First Loan
Documents.  Without limiting the foregoing, Junior Creditors agree to execute
and record a short form subordination agreement with respect to any of the
Junior Loan Collateral to evidence this Agreement.

 
7.  
GOVERNING LAW.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Utah, and any disputes now or hereafter
arising in connection with the execution or operation of this Agreement,
regardless of whether such disputes shall arise in contract, tort or otherwise,
shall be governed and determined by the laws of the State of Utah, without
regard to the conflicts of laws provisions thereof.  Jurisdiction and venue for
purposes of this Agreement shall be solely with the state and federal courts
sitting in Salt Lake City, Salt Lake County, Utah.

 
8.  
ENTIRE AGREEMENT.  This Agreement  and the Revolving Note reflects the entire
understanding and agreement of the parties with respect to the subject matter
hereof.

 
6

--------------------------------------------------------------------------------


 
9.  
NOTICES. All notices and communications required or provided for hereunder for
any party shall be in writing and shall be (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, (c) sent by private courier or
other overnight delivery service, or (d) sent by telecopy (with evidence of
transmittal) to the party or parties to whom such notice is required to be
given, to the address set forth below (or to such other address as any party may
designate from time to time in accordance with the terms of this section:

 
If to Bank:
Proficio Bank
420 E. South Temple, Suite 520
Salt Lake City, Utah 84111
Attention:  Terry Grant, Chief Credit & Lending Officer
Facsimile No. (801) 363-0669


With a copy to:
 
Thomas R. Taylor, Esq.
Holme, Roberts & Owen, LLP
299 South Main St., Suite 1800
Salt Lake City, Utah 84111
Facsimile No. (801) 521-9639


Junior Creditors:


Bruce R. Robinson Trust
60 Paako Dr.
Sandia Park, NM 87047
Facsimile No. (505) 281-0871


Jon Brock
5705 Evening Star Dr NE
Albuquerque, NM 87111
Facsimile No. (505) 792-6011
 
Robert Bellemare
40 Sandia Haven Drive
Cedar Crest, NM 87008
Facsimile No. (866) 570-2103
 
Knox Lawrence International, LLC
Attention: Johnson Kachidza
445 Park Avenue, 20th Floor
New York, NY 10022
Facsimile No. (212) 202-4168


With a copy to: (for KLI)


Steven H. Lang, Esq.
360 Venture Law (Shmalo Lang) LLP
P.O. Box 77365
Atlanta, GA 30357
Facsimile No. (404) 420-2169


7

--------------------------------------------------------------------------------


 
 
A notice delivered personally shall be effective upon receipt.  A notice
delivered by private courier or other overnight delivery service shall be
effective on the day delivered (or the day on which delivery is refused in the
event delivery is refused).  A notice delivered by certified or registered mail
shall be effective on the third business day after the day of mailing.  A notice
sent by telecopy shall be effective twenty-four (24) hours after the dispatch
thereof.


10.   
CHANGES TO THIS AGREEMENT; CAPTIONS.  This Agreement may not be changed,
terminated or modified except by an agreement in writing, signed by each of the
parties hereto.  The various captions and headings contained herein are for
convenience only and shall not be deemed or construed to limit, modify, alter or
impair the meaning of any section or provision contained in this Agreement.

 
11.  
NO THIRD PARTY BENEFICIARY. No person or entity (including, without limitation,
Utilipoint) is intended to be a third party beneficiary of, and no one other
than Lender and Junior Creditors and their respective successors and assigns
(including, without limitation, any holder of a replacement of the First Loan)
shall have any rights under, this Agreement.

 
12.  
ASSIGNMENT; SUCCESSORS AND ASSIGNS  Lender may assign the First Notes and the
other First Loan Documents without restriction.  Lender may assign its rights
and obligations under this Agreement to any subsequent holder of the First
Notes.  Junior Creditors may not assign the Subordinate Loans or any of the
Subordinate Loan Documents.  This Agreement shall be binding upon and shall
inure to the benefit of Lender and Junior Creditors and their respective
successors and assigns.

 
13.  
NO PARTNERSHIP.  This Agreement shall not in any respect be interpreted, deemed
or construed as making any Junior Creditor a partner or joint venturer with any
other person or entity, including, without limitation, Lender or Utilipoint, nor
shall it be construed as making any Junior Creditor the agent or representative
of Lender or Utilipoint nor Lender or Utilipoint the agent or representative of
any Junior Creditor.

 
14.  
COUNTERPARTS. This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original.

 
15.  
CONSTRUCTION. The parties to this Agreement have participated jointly in the
negotiation and drafting of this Agreement.  In the event of an ambiguity or if
a question of intent or interpretation arises, this Agreement shall be
constructed as if drafted jointly by the parties to this Agreement and no
presumption or burden of proof shall arise favoring or disfavoring either party
to this Agreement by virtue of the authorship of any of the provisions of this
Agreement.

 
16.  
ATTORNEYS FEES.  If any lawsuit is brought to enforce this Agreement or in
connection with any breach or violation hereof, the prevailing party shall be
entitled to recover from the non-prevailing party all of its costs and expenses,
including, without limitation, all reasonable attorneys’ fee and expenses.

 
[Signatures on following pages]

 
8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Lender and Junior Creditors have executed this Agreement as
of the date appearing on the first page of this Agreement.
 



 
“LENDER”
PROFICIO BANK,
a Utah corporation
By:/s/ Terry L. Grant    

--------------------------------------------------------------------------------

Name: Terry L. Grant
Title:  Chief Credit and Lending Officer
     
“JUNIOR CREDITORS”
KNOX LAWRENCE INTERNATIONAL, LLC,
a Delaware limited liability company
 
By:/s/ Johnson Kachidza

--------------------------------------------------------------------------------

Name: Johnson Kachidza
Title:  Managing Principal
 
The Bruce R. Robinson Trust, under agreement dated March 27, 2006
 
By:/s/ Bruce R. Robinson

--------------------------------------------------------------------------------

Name: Bruce R. Robinson
Title: Trustee
 
/s/ John Brock

--------------------------------------------------------------------------------

JON BROCK
 
/s/ Robert C. Bellemare     

--------------------------------------------------------------------------------

ROBERT C. BELLEMARE
 




 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Utilipoint has executed this Agreement as of the date set
forth in the introductory paragraph of this Agreement, solely for the purpose of
acknowledging the same and its obligations hereunder.
 



 
“UTILIPOINT”
UTILIPOINT INTERNATIONAL, INC,
a New Mexico corporation
 
By/s/ Nana Baffour         

--------------------------------------------------------------------------------

 Name: Nana Baffour
 Title: Chief Executive Officer
 



 


 
 
10